Title: To Alexander Hamilton from Theodore Sedgwick, 22 February 1794
From: Sedgwick, Theodore
To: Hamilton, Alexander



Philadelphia, February 22, 1794.
Sir:

A committee of the House of Representatives, having in charge “to report whether any, and what, sum may be necessary to be loaned for the purpose of carrying on the public service for the year 1794,” have directed me to request of you answers to the following questions.
1. Whether money collected on account of the United States, and deposited in banks, is, from the time of deposit, considered as in the Treasury.
2. Are any, and, if any, what, means necessary to subject money, so deposited, to the control of the Treasurer?
3. In case money, so deposited, is not considered as in the Treasury from the time of deposit, who is, from that time, until it passes into the Treasury, responsible to the United States?
4. Is any money now so deposited, and, if any, is the probable amount such as to render a present provision for a loan inexpedient or unnecessary?
With much esteem, etc.

Theodore Sedgwick.
The Honorable the Secretaryof the Treasury.

